



Exhibit 10.4


RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
Gates Industrial Corporation plc
2018 OMNIBUS INCENTIVE PLAN
TIME-BASED VESTING AWARD
(Non-Employee Director)
Gates Industrial Corporation plc (the “Company”), pursuant to its 2018 Omnibus
Incentive Plan, as it may be amended and restated from time to time (the
“Plan”), hereby grants to the Participant set forth below, the number of
Restricted Stock Units set forth below. The Restricted Stock Units are subject
to all of the terms and conditions as set forth herein, in the Restricted Stock
Unit Agreement (attached hereto), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]

Vesting Commencement Date:
[Insert Grant Date]

Number of Shares of Restricted Stock:
[Insert No. of Shares of Restricted Stock Granted]



Vesting Schedule:
Provided the Participant has not undergone a Termination at the time of the
applicable vesting date (or event), 100% of the Restricted Stock Units will vest
on the earlier of (i) the first anniversary of the Date of Grant or (ii) the
next regularly scheduled annual meeting of the stockholders of the Company
following the Date of Grant; provided, however, that in the event that the
Participant undergoes a Termination as a result of such Participant’s death or
Disability prior to the applicable vesting date (or event), such Participant
shall fully vest in such Participant’s Restricted Stock Units.

In addition, in the event of a Change in Control prior to the applicable vesting
date (or event), such Participant shall fully vest in such Participant’s
Restricted Stock Units to the extent not then vested or previously forfeited or
cancelled.
*    *    *


GATES INDUSTRIAL CORPORATION PLC        






________________________________    
By:
Title:















--------------------------------------------------------------------------------





THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.


PARTICIPANT1 


_______________________________








































______________________________
1To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant's signature hereto.





--------------------------------------------------------------------------------





TIME-BASED RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
Gates Industrial Corporation plc
2018 OMNIBUS INCENTIVE PLAN
(Non-Employee Director)


Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
Gates Industrial Corporation plc 2018 Omnibus Incentive Plan, as it may be
amended and restated from time to time (the “Plan”), Gates Industrial
Corporation plc (the “Company”) and the Participant agree as follows.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Gates Industrial Corporation plc 2018 Omnibus Incentive
Plan, as it may be amended and restated from time to time (the “Plan”), Gates
Industrial Corporation plc (the “Company”) and the Participant agree as follows.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.
1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing an unfunded, unsecured right to receive one
share of Common Stock). The Company reserves all rights with respect to the
granting of additional Restricted Stock Units hereunder and makes no implied
promise to grant additional Restricted Stock Units.
2. Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice.
3. Settlement of Restricted Stock Units. The Company will procure delivery to
the Participant as soon as reasonably practicable (and, in any event, within two
and one-half months) following the applicable vesting date, one share of Common
Stock for each Restricted Stock Unit (as adjusted under the Plan, as applicable,
and subject to Section 8 below) which becomes vested hereunder and such vested
Restricted Stock Unit shall be cancelled upon such delivery. Notwithstanding
anything in this Restricted Stock Unit Agreement to the contrary, the Company
shall have no obligation to issue or transfer any shares of Common Stock as
contemplated by this Restricted Stock Unit Agreement unless and until such
issuance or transfer complies with all relevant provisions of law and the
requirements of any stock exchange on which the Company’s shares of Common Stock
are listed for trading. Such compliance shall include the requirement for the
Participant to pay the par value of each share of Common Stock for each
Restricted Stock Unit which has become vested hereunder.
4. Treatment of Restricted Stock Units Upon Termination. The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof. Unless otherwise provided by the Committee, in the event of: (a) a
Participant’s Termination for any reason other than as set forth in Section 4(b)
of this Restricted Stock Unit Agreement prior to the time that such
Participant’s Restricted Stock Units have vested, (i) all vesting with respect
to such Participant’s Restricted Stock Units shall cease and (ii) unvested
Restricted Stock Units shall be forfeited to the Company; and (b) Participant’s
Termination as a result of such Participant’s death or Disability, the
Participant’s Restricted Stock Units shall fully vest.
5. Company; Participant.
(a) The term “Company” as used in this Restricted Stock Unit Agreement with
reference to service shall include the Company and its Subsidiaries.
(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or





--------------------------------------------------------------------------------





persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
6. Non-Transferability. The Restricted Stock Units may not be assigned,
alienated, pledged, attached, sold, or otherwise transferred or encumbered by
the Participant, unless such transfer is by will, by the laws of descent and
distribution or other applicable law, or specifically required pursuant to a
domestic relations order, and any such purported assignment, alienation, pledge,
attachment, sale, transfer, or encumbrance shall be void and unenforceable
against the Company or any other member of the Company Group; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer, or encumbrance.
7. Rights as Stockholder; Dividend Equivalents. The Participant or a permitted
transferee in accordance with Section 13(b) of the Plan shall have no rights as
a stockholder with respect to any share of Common Stock underlying a Restricted
Stock Unit (including no rights with respect to voting or to receive dividends
or dividend equivalents) unless and until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof. The Restricted Stock Units shall be entitled to be credited with
dividend equivalent payments upon the payment by the Company of dividends on
shares of Common Stock. Such dividend equivalents will be provided in shares of
Common Stock having a Fair Market Value on the date that the Restricted Stock
Units are settled equal to the amount of such applicable dividends, and shall be
payable at the same time as the Restricted Stock Units are settled in accordance
with Section 4 below. In the event that any Restricted Stock Unit is forfeited
by its terms, the Participant shall have no right to dividend equivalent
payments in respect of such forfeited Restricted Stock Units.
8. Tax Withholding. The provisions of Section 13(d) of the Plan are incorporated
herein by reference and made a part hereof. The Participant shall satisfy such
Participant’s withholding liability, if any, referred to in Section 13(d) of the
Plan by way of a settlement procedure effected by the settlement of the Award in
a combination of: (i) shares of Common Stock; and (ii) cash, where the amount of
cash is sufficient to pay all applicable required minimum income, employment,
and/or other applicable taxes and employee and, if applicable, employer social
security contributions that are statutorily required to be withheld with respect
to an Award. Notwithstanding the foregoing, the Participant acknowledges and
agrees that to the extent consistent with applicable law and the Participant’s
status as an independent consultant for U.S. federal income tax purposes, the
Company does not intend to withhold any amounts as federal income tax
withholdings under any other state or federal laws, and Participant hereby
agrees to make adequate provision for any sums required to satisfy all
applicable federal, state, local and foreign tax withholding obligations of the
Company which may arise in connection with the grant of Restricted Stock Units.
9. Notice. Every notice or other communication relating to this Restricted Stock
Unit Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company’s General Counsel,
and all notices or communications by the Company to the Participant may be given
to the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
10. No Right to Continued Service. This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.
11. Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.
12. Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration,





--------------------------------------------------------------------------------





amendment or modification of any of the terms of this Restricted Stock Unit
Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration, amendment or
modification is consented to on the Company’s behalf by the Committee. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
13. Governing Law. This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Colorado.
14. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement (including the Grant Notice), the Plan shall govern and control.
15. Section 409A. It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder.





